DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AJA.

General Remarks
This communication is considered fully responsive to Applicant’s response filed 11/29/2021.
Application filed 07/16/2020.
Claims:
Claims 1-3 and 5-22 are pending.
Claims 1, 14 and 19-22 are independent.
Claims 1, 2, 6, 12-14 and 18-22 are amended.
Claim 4 is canceled.
IDS:
Previous IDS:
IDS filed 05/25/2021 has been considered.
Continuity/Priority Data:
This Application claims priority to Chinese Application No. CN201910642282.8 filed 07/16/2019.


Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dave (US Pub. 2018/0351756). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is notidentically disclosed as set forth in section 102, if the differences between the claimed invention and theprior art are such that the claimed invention as a whole would have been obvious before the effectivefiling date of the claimed invention to a person having ordinary skill in the art to which the claimedinvention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US Pub. No. 2014/0019882) in view of Yusupov (US Pub. No. 2019/0247748) in further view of Dave (US Pub. 2018/0351756). 
As to claim 1, Chew discloses:
a method for processing network data, the method being applicable to a first terminal (a client system: see Fig. 1), and comprising:
displaying a live streaming interface of a first user account logged on to the first terminal (displaying a participating user’s “hangout” which includes a video stream of that user: see Fig. 5A and [0066]-[0068]), the live streaming (e.g., a “Play Game” link 522-8:see Figs. 5A and 5K, [0073], and [0092]);
displaying the merged live streaming content and the [gameplay] item on the livestreaming interface (see Fig. 5K, [0066], [0073], and [0092]); and
displaying [user generated content and gameplay data] on the live streaming interface (e.g., group chat comments, as well as gameplay data from the users: see Fig. 5A and 5K, [0072], and [0092]).
Yusupov discloses what Chew does not expressly disclose.
Yusupov discloses:
an entrance for initiating answering (e.g., a waiting area for a question-and-answer game: see Fig. 10 and [0100])
in response to receiving a trigger instruction for the entrance, acquiring merged live streaming content and a question item (e.g., in response to a game start event 1402, acquiring live video and chat content and a question: see Figs. 7 and 11B,[0097], [0102], and [0119]-[0120]);
displaying the merged live streaming content and the question item (see Figs. 7and 11B, [0097], [0102], and [0119]-[0120]); and
displaying an answering result of the question item on the live streaming interface (e.g., displaying the correct answer, friends’ answers, etc.: see Figs. 8 and 11B, [0097], [0102], and [0119]-[0120]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Chew with the teachings of Yusupov in order to increase player interested and provide compelling content in a format that can scale to large numbers of participants (see Yusupov, [0004]).
Dave discloses what Chew and Yusupov does not expressly disclose.
Dave discloses:
in response to receiving a trigger instruction for the entrance button, initiating account matching to perform a merged live streaming and acquiring merged live streaming content and a question item, the merged live streaming content being generated based on live streaming content of the first user account and livestreaming content of a second user account (Fig. 9, Fig. 10, ¶0006, ¶0012, ¶0099, ¶0104, ¶0141, ¶0147 – Dave teaches that user is able to enter a “space” (Fig. 9, 2810) with a leader with direct contact and the user’s profile is checked or authenticated (i.e., account matching) and when the user enters the “space” they are able to interact via text, audio, video or any combination thereof.  Dave does teach/show that user and leader are able to see each others streams (i.e., merged live streaming) as shown in Fig. 10);
wherein after displaying the live streaming interface of the first user account logged on to the first terminal, the method further comprises:
in response to receiving the trigger instruction for the entrance button, acquiring a question audio of the question item (Fig. 9, Fig. 10, ¶0006, ¶0012, ¶0099, ¶0104, ¶0141, ¶0147 – Dave teaches that user is able to enter a “space” with a leader with direct contact and the user’s profile is checked or authenticated (i.e., account matching) and when the user enters the “space” (Fig. 9, 2810) they are able to interact via text, audio, video or any combination thereof.  Because Dave teaches the combination of audio and text, this denotes they question can be both the form of text and in the form or audio.); and
playing the question audio when displaying the question item on the live streaming interface (Fig. 9, Fig. 10, ¶0006, ¶0012, ¶0099, ¶0104, ¶0141, ¶0147 – Dave teaches that user is able to enter a “space” with a leader with direct contact and the user’s profile is checked or authenticated (i.e., account matching) and when the user enters the “space” (Fig. 9, 2810) they are able to interact via text, audio, video or any combination thereof.  Because Dave teaches the combination of audio and text, this denotes they question can be both the form of text and in the form or audio.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Chew and Yusupos with the teachings of Dave in order to allow users to be authenticated and participate in an interactive online event that creates a more personal experience  (see Dave, [0004-0006]).

Regarding claim 2, the combination shows 
the limitations of claim 1 as applied above, and further shows 
wherein after displaying the live streaming interface of the first user account logged on to the first terminal, the method further comprises: 
in response to receiving the trigger instruction for the entrance, acquiring a plurality of candidate answers to the question item; and 
displaying the plurality of candidate answers when displaying the question item on the livestreaming interface (see Yusupov, Figs. 7 and 11B, [0097], and [0102], as combined above, showing multiple-choice answers).

Regarding claim 3, the combination shows 
the limitations of claim 2 as applied above, and further shows 
wherein displaying the answering result of the question item on the livestreaming interface comprises any one of the following steps: 
displaying a user account, selecting a correct answer, in a corresponding display area of the correct answer in the plurality of candidate answers; and
displaying a user account, selecting a wrong answer, in a corresponding display area of the wrong answer in the plurality of candidate answers (see Yusupov, Fig. 11B-11C and [0097], [0102]-[0103], as combined above, showing displaying user account avatars next to correct and incorrect answers).

Regarding claim 12, the combination shows 
the limitations of claim 1 as applied above, and further shows 
wherein after displaying the answering result of the question item on the livestreaming interface, the method further comprises: 
in response to the end of this round of answering, displaying an entrance for initiating a next round of answering (e.g., an aggregated results display: see Yusupov, [0102]-[0103] and [0120)]).

Regarding claim 13, the combination shows 
the limitations of claim 12 as applied above, and further shows
wherein displaying the entrance for initiating the next round of answering comprises at least one of the following steps: 
displaying an answering invitation entrance for inviting the second user account to the next round of answering; and 
displaying an answering initiation entrance for initiating the next round of answering with user accounts other than the second user account (see Yusopov, Fig. 11D and [0104], showing inviting other accounts to join for a round of answering).

Regarding claim 14, Chew shows 
a method for processing network data, the method being applicable to a server (e.g., server 108: see Fig. 1), and comprising:
in response to receiving [gameplay] requests from a first terminal and a second terminal (e.g., requests to join a “hangout” and a game within it: see Fig. 5A,[0066]-[0068], [0092]-[0093]), 
generating merged live streaming content based on live streaming content of a first user account logged on to the first terminal and live streaming content of a second user account logged on to the second terminal (e.g., live video of multiple participating users: see Fig. 5K, [0066], [0073], and[0092]);
sending the merged live streaming content and a [gameplay] item to the first terminal, the second terminal and a plurality of third terminals (e.g., sending merged gameplay content and live video of multiple participating users: see Fig.5K, [0066], [0073], and [0092]); and
in response to receiving [input] from any one of the first terminal, the second terminal and the plurality of third terminals, sending [user generated content and gameplay data] to the first terminal, the second terminal and the plurality of third terminals (e.g., receiving and distributing group chat comments, as well as gameplay data from the users: see Fig. 5A and 5K, [0072], and [0092]).
Yusupov shows what Chew does not explicitly show:
Yusupov shows:
receiving gameplay requests from a first terminal and a second terminal (e.g., a requests to log into a question-and-answer game: see Fig. 10, [0100], and [0116]);
sending merged live streaming content and a question item to the first terminal, the second terminal, and a plurality of third terminals (e.g., in response to a game start event 1402, acquiring live video and chat content and a question, and sending it to game participants: see Figs. 7 and 11B, [0097], [0102], and [0119]-[0120]);
in response to receiving an answer to the question item from any one of the first terminal, the second terminal and the plurality of terminals, sending an answering result of the question item to the first terminal, the second terminal and the plurality of third terminals (e.g., after users answer, displaying the correct answer, friends’ answers, etc.: see Figs. 8 and 11B, [0097], [0102], and [0119]-[0120)).
The suggestion/motivation and obviousness rejection is the same as in claim 1.
Dave discloses what Chew and Yusupov does not expressly disclose.
Dave discloses:
wherein after receiving the answering requests from the first terminal and the second terminal (Fig. 7, Fig. 8, 0093-0097 – Yusupov teaches a person answers a question and then receives statistical information about the answer question which is a signal (i.e., answering request) that they have answered and are ready for the next question), the method further comprises:
sending a question audio of the question item to the first terminal, the second terminal and the plurality of third terminals (Fig. 9, Fig. 10, ¶0006, ¶0012, ¶0099, ¶0104, ¶0141, ¶0147 – Dave teaches that user is able to enter a “space” with a leader with direct contact and the user’s profile is checked or authenticated (i.e., account matching) and when the user enters the “space” (Fig. 9, 2810) they are able to interact via text, audio, video or any combination thereof.  Because Dave teaches the combination of audio and text, this denotes they question can be both the form of text and in the form or audio.).

Regarding claim 15, the combination shows 
the limitations of claim 14 as applied above, and further shows 
wherein before generating the merged live streaming content based on the live streaming content of the first user account logged on to the first terminal and the live streaming content of the second user account logged on to the second terminal, the method further comprises any one of the following steps:
randomly selecting two user accounts as the first user account and the second user account from at least two user accounts initiating the answering requests; 
in response to the answering request from the first terminal, selecting one of the at least two user accounts initiating the answering requests as the second user account (e.g., selecting another of the user accounts for creating a group or playing the game with the user: see Chew,[0093] and Yusupov, [0104], as combined above); and 
in response to the answering request from the second terminal, selecting one of the at least two user accounts initiating the answering requests as the first user account.
The suggestion/motivation and obviousness rejection is the same as in claim 1.

Regarding claim 16, the combination shows 
the limitations of claim 14 as applied above, and further shows 
wherein before sending the merged live streaming content and the question item to the first terminal, the second terminal and the plurality of third terminals, the method further comprises: 
assigning the question item to the first user account and the second user account from a question item library (e.g., a column of questions 201: see Yusupov, [0082]).

Regarding claim 18, the combination shows 
the limitations of claim 14 as applied above, and further shows 
wherein after receiving the answering requests from the first terminal and the second terminal, the method further comprises at least one of the following steps: 
sending a plurality of candidate answers to the question item to the first terminal (see Yusupov, Figs. 7 and 11B, [0097], and [0102], as combined above, showing multiple-choice answers), the second terminal and the plurality of third terminals; and 
sending a question audio of the question item to the first terminal, the second terminal and the plurality of third terminals.

Claim 19 is an apparatus claim corresponding to claim 1 and is rejected for the reasons given above, mutatis mutandis. Note that at least Chew at least implicitly teaches a terminal comprising at least one processor and at least one memory configured to store at least one instruction executable by the at least one processor (disclosed as necessary components of a computer implemented system: see Fig. 1 and Fig. 2, and [0097], [0033]-[0042]), wherein the at least one processor is configured to execute the at least one instruction to perform the claimed method (see discussion above).

Claim 20 is an apparatus claim corresponding to claim 14 and is rejected for the reasons given above, mutatis mutandis. Note that at least Chew at least implicitly teaches a server comprising at least one processor and at least one memory configured to store at least one instruction executable by the at least one processor (disclosed as necessary components of a computer implemented system: see Fig. 1 and Fig. 3, and [0043]-[0057]), wherein the at least one processor is configured to execute the at least one instruction to perform the claimed method (see discussion above).

Claim 21 is a computer-readable medium claim corresponding to claim and is rejected for the reasons given above, mutatis mutandis. Note that at least Chew at least implicitly teaches a non-transitory storage medium storing at least one instruction therein, (disclosed as necessary components of a computer implemented system: see Fig. 1 and Fig. 2, and [0033]-[0042]), wherein the at least one instruction, when executed by a processor of a terminal, enables the terminal to perform the claimed method (see discussion above).

Claim 22 is a computer readable medium claim corresponding to claim 14 and is rejected for the reasons given above, mutatis mutandis. Note that at least Chew at least implicitly teaches a non-transitory storage medium storing at least one instruction therein, (disclosed as necessary components of a computer implemented system: see Fig. 1 and Fig. 2, and [0033]-[0042]),wherein the at least one instruction, when executed by a processor of a server, enables the terminal to perform the claimed method (see discussion above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chew (US Pub.No. 2014/0019882) in view of Yusupov (US Pub. No. 2019/0247748) in further view of Dave (US Pub. 2018/0351756) and further in view of Stelovsky (US Pub. No. 2015/0050998).
Regarding claim 5, the combination shows 
the limitations of claim 1 as applied above, and further shows 
wherein after acquiring the merged live streaming content and the question item, the method further comprises: in response to a correct answer of any user account to the question item, displaying a first special effect on the live streaming interface (e.g., a green color, indicating a correct response: see Yusupov, [0099]), but does not explicitly show the special effect intended to indicate that the any user account acquires a virtual resource corresponding to the question item.
Stelovsky shows a special effect intended to indicate that a user acquires a virtual resource corresponding to a question item (e.g., an applause sound indicating a correct answer and the awarding of points: see [0115]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Chew, Yusupov and Dave with the teachings of Stelovsky in order to create a more engaging experience for users.

Claims 6-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US Pub. No. 2014/0019882) in view of Yusupov (US Pub. No. 2019/0247748) in further view of Dave (US Pub. 2018/0351756) and further in view of Lavanchy (US Pub. No. 2005/0101386).
Regarding claim 6, the combination shows 
the limitations of claim 1 as applied above, and further shows 
wherein after receiving the trigger instruction for the entrance, the method further comprises: 
displaying a first answering party and a second answering party on the livestreaming interface, the first answering party comprising a user account teamed up with the first user account (e.g., displaying “friend” users on a team and other users not on a team: see Yusupov, Fig. 11D and [0104], as combined above).
The combination does not explicitly show that the second party is teamed up with the second user account.
Lavanchy shows 
displaying a first answering party and a second answering party on alive streaming interface, the first answering party comprising a user account teamed up with a first user account, the second answering party comprising a user account teamed up with a second user account (see Fig. 5 and [0083]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Chew, Yusupov and Dave with the teachings of Lavanchy in order to create a compelling multi-player experience (see Lavanchy, [0012]).

Regarding claim 7, the combination shows 
the limitations of claim 6 as applied above, and further shows 
displaying a teaming reminder message on the live streaming interface, the teaming reminder message being intended to prompt to join the first answering party or the second answering party (see Lavanchy, items 514, 516 in Fig. 7 and [0055], as combined above); and 
in response to receiving a user account joining message of a third user account, displaying the third user account in a corresponding display area of an answering party indicated by the user account joining message (e.g., in a team locker room or in the appropriate roster: see Lavanchy,[0055] and [0083], as combined above).

Regarding claim 8, the combination shows 
the limitations of claim 6 as applied above, and further shows displaying a virtual resource of the first answering party and a virtual resource of the second answering party on the live streaming interface (e.g., a scoreboard showing team points: see Lavanchy, Fig. 5 and [0083]-[0084], as combined above).

Regarding claim 9, the combination shows 
the limitations of claim 8 as applied above, and further shows 
in response to a correct answer of any user account to the question item, 
displaying a second special effect on the live streaming interface, the second special effect being intended to indicate that the any user account assists an answering party to which the any user account belongs with a virtual resource corresponding to the question item (e.g., a correct answer indication, corresponding to points being awarded for the player’s team: see Lavanchy, Fig. 5and [0087]-[0088], as combined above).

Regarding claim 10, the combination shows 
the limitations of claim 8 as applied above, and further shows 
displaying, on the live streaming interface, at least one of ranking information of the first user account in a first user account set and ranking information of the second user account in a second user account set (see Lavanchy, [0053], [0057], [0060], as combined above, describing ranking displays for players).

Regarding claim 11, the combination shows 
the limitations of claim 10 as applied above, and further shows 
wherein the first user account set and the second user account set both comprise all user accounts answering the question within a preset time period; or 
the first user account set comprises user accounts on a relation chain corresponding to the first user account and the second user account set comprises user accounts on a relation chain corresponding to the second user account (e.g., a relation chain comprising a group of top-ranked players: see Lavanchy, [0053], [0057], [0060]).

Claim 17 corresponds to claim 6 and is rejected for the reasons given above, mutatis mutandis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445